DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner’s amendment was given in a telephone interview with Matthew E. Browning August 1, 2022.

Please amend the applicant as follows:

6.	Claims 1, 3, 11, 13, and 20 have been amended.
7.	Claims 2 and 12 have been canceled.

Claim 1, (Currently Amended) A method for preventing subscriber identifier leakage from a telecommunications network, the method comprising:
	receiving, by a security edge protection proxy (SEPP), an authentication response message authorizing a subscriber in a visitor network, wherein the authentication response message includes a home subscriber identifier used to identify the subscriber within a home network;
	replacing, by the SEPP, the home subscriber identifier in the authentication response message with a visitor subscriber identifier; 
	forwarding, by the SEPP, the authentication response message with the visitor subscriber identifier to the visitor network;
receiving a request message from the visitor network, the request message including the visitor subscriber identifier;
replacing the visitor subscriber identifier in the request message with the home subscriber identifier; and
forwarding the request message with the home subscriber identifier to a destination node within the home network.

Claim 3, (Currently Amended) The method of claim [[2]] 1, comprising:
	receiving a response message from the destination node within the home network, the response message including the home subscriber identifier;
	replacing the home subscriber identifier in the response message with the visitor subscriber identifier; and
	forwarding the response message with the visitor subscriber identifier to the visitor network.

Claim 11, (Currently Amended) A system for preventing subscriber identifier leakage from a telecommunications network, the system comprising:
	a security edge protection proxy (SEPP) including at least one processor and a memory; and
	a subscriber identifier replacer implemented by the at least one processor and configured for:
	receiving an authentication response message authorizing a subscriber in a visitor network, wherein the authentication response message includes a home subscriber identifier used to identify the subscriber within a home network;
	replacing the home subscriber identifier in the authentication response message with a visitor subscriber identifier; 
	forwarding the authentication response message with the visitor subscriber identifier to the visitor network;
receiving a request message from the visitor network, the request message including the visitor subscriber identifier;
replacing the visitor subscriber identifier in the request message with the home subscriber identifier; and
forwarding the request message with the home subscriber identifier to a destination node within the home network.

Claim 13, (Currently Amended) The system of claim [[12]] 11, wherein the subscriber identifier replacer is configured for:
	receiving a response message from the destination node within the home network, the response message including the home subscriber identifier;
	replacing the home subscriber identifier in the response message with the visitor subscriber identifier; and
	forwarding the response message with the visitor subscriber identifier to the visitor network.

Claim 20, (Currently Amended) A non-transitory computer readable medium having stored thereon executable instructions that when executed by a processor of a computer control the computer to perform steps comprising:
	receiving, by a security edge protection proxy (SEPP), an authentication response message authorizing a subscriber in a visitor network, wherein the authentication response message includes a home subscriber identifier used to identify the subscriber within a home network;
	replacing, by the SEPP, the home subscriber identifier in the authentication response message with a visitor subscriber identifier; 
	forwarding, by the SEPP, the authentication response message with the visitor subscriber identifier to the visitor network;
receiving a request message from the visitor network, the request message including the visitor subscriber identifier;
replacing the visitor subscriber identifier in the request message with the home subscriber identifier; and
forwarding the request message with the home subscriber identifier to a destination node within the home network.

Allowable Subject Matter
8.	Claims 1, 3-11, 13-20 are allowed.
9.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 11, and 20, according to applicant remarks or arguments filed on 06/15/2022, and further examiner's amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641